Citation Nr: 1626870	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  06-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty for training from January 1978 to April 1978 and on active duty from March 1979 to January 1983.  He also served on inactive duty training (IDT) or active duty for training (ADT) in the Alabama National Guard from May 1983 to April 1993 and in the Army Reserve starting in January 1994 with records of participation through January 2003.  Additional documents suggest further unspecified Reserve service until he was medically disqualified in December 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In an April 2006 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In May 2008, he withdrew the request for a Board hearing in lieu of a hearing before the RO, which was conducted in May 2008.  

In May 2009, January 2011, September 2012, and July 2013, the Board remanded this matter for additional development and adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's current right knee disorder, variously diagnosed as patellofemoral compression syndrome with moderate joint effusion, degenerative changes at the patellofemoral joint, patella baja configuration, and possible meniscus tear and bursitis, is caused by non-service-connected progressive IBM and is not a residual of knee abrasions and strain sustained on IDT in October 2002 or caused or aggravated by any other aspect of service.  



CONCLUSION OF LAW

The criteria for service connection for right knee disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In November 2004, the RO provided notice that met the requirements to substantiate claims for service connection except that the notice did not address the method for assigning a rating and effective date should service connection be awarded.  An additional notice with these criteria was provided in March 2006 followed by readjudication of the claim in an April 2006 statement of the case.  

VA obtained the Veteran's treatment records for his active duty service and selected examination reports, records of Reserve physical fitness tests and limitation of duty records (profiles), and letters of medical disqualification.  Multiple requests for additional medical and personnel records were made by the RO to the Veteran's Reserve unit, the Army Human Resources Command, and the Alabama Adjutant General.  Additional records were not recovered, and the RO informed the Veteran in correspondence in December 2009, January 2010, and March 2010.  The Veteran did not report receiving regular VA outpatient medical care.  He submitted private medical records and was provided a VA examination in May 2011 with additional VA medical opinions dated in November 2012, December 2013, April 2015, and October 2015.  The Board reviewed the transcript of the May 2008 RO hearing and finds that the presiding Decision Review Officer fulfilled the duties required by 
38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not identified any shortcomings in the RO's conduct of the hearing nor in fulfilling VA's duty to notify and assist with respect to the issue decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection 

The Veteran served in the U.S. Army, Alabama National Guard, and U.S. Army Reserve as a vehicle driver.  He contended in an October 2004 claim that he injured his right knee in fall while performing an Army physical fitness test on April 5, 2003.  In a June 2005 notice of disagreement, an April 2006 substantive appeal, and during the May 2008 RO hearing, he contended that he injured his right knee and leg in a fall while performing an Army physical fitness test on October 25, 2002.  He also noted that he worked as a federal prison guard until December 2003.  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).   IDT includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) (2015).   Presumptive periods do not apply to ADT or IDT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, the Veteran established his status as a veteran upon completion of a period of active duty in January 1983.  Regarding the Veteran's report of a right knee and leg injury in October 2002, Reserve personnel records show that the Veteran participated in IDT on October 5 and 6, 2002 and on October 18 to 20, 2002.  Records of Army physical fitness testing show that the Veteran participated in testing on October 5, 2002, May 3, 2003, and October 4, 2003.  Although the Veteran submitted two Statements of Medical Examination and Duty Status, VA form 2173, dated in May 2005 and June 2006 that indicated an injury to the right knee was incurred on ADT on October 5, 2002, these statements were signed by a private physician based on his examination in May 2005 and were not endorsed by the Reserve unit commander.  Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In correspondence in November 1994, a private neurologist noted that a muscle biopsy and electrodiagnostic testing of the Veteran confirmed a diagnosis of inclusion body myositis (IBM).  The neurologist determined that the disease as the cause for the Veteran's general weakness.  He noted that the disease was rare, mild, and benign, would not get worse quickly, and that the Veteran could continue to lead a normal life.   

Service treatment records including multiple military physical examinations through December 2001 are silent for any symptoms, diagnoses, or treatment for IBM or for the right knee.  Army physical fitness test records show that the Veteran was able to complete the two mile run portion of the test in May 2002.  

In correspondence on October 4, 2002, a private chiropractor noted that the Veteran had been suffering for several months with chronic leg weakness and foot drop and requested that the Veteran be excused from any running exercises because he could trip and fall. 

Army physical fitness test records show that on October 5, 2002 and in subsequent tests in May and October 2003, the Veteran satisfactorily completed an alternate two and one-half mile walk.  

In January 2003, a private electrodiagnostic test of the Veteran's lower extremities confirmed widespread denervation of the muscles.  In April 2003, the Veteran's private rheumatologist referred to the muscle testing, diagnosed IBM, and noted that the disease was chronic, slowly progressing, and did not respond to medical treatment.  He recommended permanent restriction from running and the two and one half mile walk because of IBM.  There was no mention of an injury or treatment of the right knee.  

In a May 2003 letter, the Veteran's unit commander noted that the Veteran had been cancelled from a mandatory promotion training course because of "knee problems."  The unit commander noted that the Veteran had undergone surgery to his knees in January 2003 and recommended an extension of time to meet the physical fitness test requirements for permanent promotion.  There is no lay or medical evidence elsewhere in the file that refers to January 2003 knee surgery.  

In June 2003, the Veteran's unit medical officer filed a permanent profile restricting the Veteran from running (but not from walking) because of IBM.  

In a December 2003 letter to the U.S. Office of Personnel Management, Retirement Operations Center, the private rheumatologist noted that he had been treating the Veteran since January 2003 and that the Veteran was unable to run because of lower leg muscle wasting as well as experiencing vision and hand strength deficits that precluded further employment.  He noted that the Veteran had IBM, a myopathy of questionable etiology with progressive loss of strength.  There was no mention of knee injury or surgery. 

In May 2004, another private physician noted that the Veteran had undergone a magnetic resonance image of his left knee that was normal.  The Veteran reported that he was now having trouble with his right knee and twisted his right ankle.  An X-ray of the right knee was negative.  The physician noted that the Veteran's IBM made it easy to sprain his joints. 

The RO received the Veteran's claim for service connection for right leg and ankle disorders in October 2004.  In May 2008, the Veteran withdrew the claim for the right ankle and clarified the claim for the right leg as specifically for the right knee. 

In a June 2005 letter, the private rheumatologist noted that the Veteran fell during an Army physical fitness test in October 2002, injuring his right knee and ankle and left wrist causing permanent partial disability.  As noted above, the rheumatologist also signed two Statements of Medical Examination and Duty Status in May 2005 and June 2006 that indicated an injury to the right knee was incurred on ADT on October 5, 2002, based on his examination in May 2005.  

In April 2006, the Veteran submitted two statements from fellow soldiers reporting that they witnessed the Veteran's fall as he was completing the two mile run in April 2003.  One soldier noted that the Veteran had visible injuries to this knees and knuckles and complained of pain to his ankle, wrist, and other parts of the body but told his fellow soldiers that he would be all right in a few minutes.  The other soldier noted that the Veteran injured his left knee.  In his April 2006 substantive appeal, the Veteran noted that the fall occurred on October 25, 2002 while on active duty for training at the completion of the two mile run.  He noted that there were no medical personnel at the site to provide care or document the injury.  

In April 2006, another private orthopedic physician noted the Veteran's report of right knee pain for the previous three years.  The physician referred to the diagnosis of IBM and subsequent muscle wasting, difficulty walking, and anterior knee pain.  An X-ray was normal.  The physician diagnosed marked muscle wasting with patellofemoral compression syndrome.  There was no mention of a traumatic fall.   

During the May 2008 RO hearing, the Veteran testified that he was performing ADT and tripped and fell near the end of the two mile run portion of a physical fitness test.  He needed assistance to get up and both knees were bleeding.  He testified that since he failed the run test, but the test administrator passed him on the basis of a walk.  There were no medical personnel at the site.  He stated that he started to develop a limp and knee pain and sought treatment from a private physician about one year after the fall.  When an X-ray was normal and when he did not obtain an order for a magnetic resonance image, he sought treatment from another physician who provided a brace that did not fit.  The Veteran denied ever having surgery or undergoing a magnetic resonance image for his knee.  He acknowledged that his fellow soldiers reported the wrong date for the injury and also testified that he had to retire from the federal prison because he could no longer run. 

In May 2009, the Board remanded the claim for the RO to make additional attempts to obtain service treatment records for the Veteran's earlier service on active duty and in the National Guard and to obtain a VA examination and opinion on specific questions of the etiology of any right knee disorder.  

In late October 2009, Army physicians executed a physical profile that noted that the Veteran was unable to perform upper and lower extremity activities such as performing a three-five second rush, carry a weapon or fighting load, constructing a fighting position, or participate in a deployment because of IBM and hearing loss. There was no mention of a specific right knee disorder.  The physician permanently restricted the Veteran from unlimited running and biking but did not restrict walking at own pace or distance.  One day later, an Army Reserve command surgeon noted that he reviewed the Veteran's medical records, referred to the permanent profile, and found that the Veteran did not meet retention requirements for continued military service because of IBM and hearing loss.  In December 2009, the Veteran was notified that he was medically disqualified for further Reserve service.  

After obtaining additional service records, the RO returned the appeal to the Board without obtaining the requested examination.  In January 2011, the Board again remanded the claim. 

In May 2011, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of a fall during physical training on October 5, 2002 in which he sustained an injury to his right knee.  The Veteran reported current right knee stiffness, swelling, and pain and that he could stand only for 15-30 minutes and walk no more than a few yards.  On examination, the PA noted an abnormal gait and right knee tenderness but no use of a support device.  Range of flexion was near normal without pain.  An X-ray showed no joint space narrowing or degenerative changes, but there was an indication of irregularity at the inferior patella that appeared to be somewhat low in position.   The PA noted that he was unable to find any service records that addressed the right knee and found no significant disorder on his examination.  Because his diagnosis was no right knee disability, he found that the questions posed by the Board were moot. This examination report was cosigned by a supervisory physician. 

In September 2012, the Board noted that the PA did not address the April 2006 record of examination by the private orthopedic physician who diagnosed patellofemoral compression syndrome.  The Board remanded the claim in part to obtain opinions that considered this diagnosis and the remainder of the record.  The Board requested that the examiner determine whether the Veteran's current disability was caused or aggravated by a fall in October 2002 or whether the IBM or right knee disability existed prior to IDT and was aggravated beyond the normal progression by any aspect of service.  

A private magnetic resonance image of the right knee obtained in October 2012 showed moderate joint effusion, degenerative changes at the patellofemoral joint, and patella baja configuration.  The image also showed a meniscus tear and suspect bursitis.  The evaluator noted that the low patella may be due to muscle wasting at the thigh because of the underlying myositis.  

In November 2012, the cosigned supervisory physician noted a review of the claims file and noted that the Veteran's current right knee disorder was not caused or aggravated by the fall in October 2002 or any other aspect of service.  He noted that the lay statements from the Veteran and his fellow soldiers described the injury as contusion, abrasions, and possibly a sprain that are all self-limiting.  There was no medical confirmation of joint findings and his current symptoms and residuals of the right knee, manifesting as weakness, walking difficulty, and pain were due to muscle atrophy from non-service-connected IBM, which was very well documented and expected for this disorder.  

In a December 2012 statement, another soldier noted that he witnessed the Veteran fall during a physical fitness test "in the month of October 25, 2002."  The soldier noted that the Veteran was assisted in getting up and that both knees were bleeding.  He also noted that the next month in November 2002, the injuries had not healed.  

In December 2013, the VA PA who performed the May 2011 examination noted another review of the claims file and that no change to his clinical observations were appropriate; i.e., that the Veteran had no significant right knee disorder at the time of his examination, that there was no evidence of significant trauma, and that the natural history of IBM had a relatively benign course and did not contribute to boney disorders.  

In April 2015 the Board sought a medical expert opinion.  The Board requested that an orthopedic physician review the claims file, to include all service, VA, and private treatment records, and provide an opinion whether the Veteran's current right knee disability was caused or aggravated by an injury in October 2002 or any other aspect of service; and whether the right knee disability was a symptom or component of IBM or patellofemoral syndrome and if so whether these two disorders clearly and unmistakable pre-existed service and underwent aggravation in service beyond the normal progression of the disease. 

Later in April 2015 and in an October 2015 clarifying addendum, a VA orthopedic physician found that the Veteran's current right knee disability was not caused or aggravated by the injury in October 2002 because the results of the May 2011 examination and subsequent magnetic resonance image did not show a pattern or objective evidence of a traumatic injury and that the observation and diagnosis of patellofemoral syndrome was made in 2006 and was associated by that examiner with muscle weakness from IBM.  Rather, the physician found that the Veteran's current disability was a progression of his non-service-connected IBM that was first diagnosed in 1994 and that it did not manifest during active service.  

In a December 2015 letter to his congressman, the Veteran noted that after his fall during the physical fitness test, he turned in an injury report that should be in his Reserve records.  This is inconsistent with his previous report that no one was present to document the injury.  In an April 2016 letter to the President, the Veteran noted that he was performing Reserve duty in 2005 as an instructor in a unit that was activated to deploy to Southwest Asia, but he was injured while training, diagnosed with a muscular disease, and could not deploy.  He noted that he retired from military service in May 2015.  

As a preliminary matter, the Veteran has a pending appeal for service connection for IBM that is not before the Board.  Therefore, the Board will proceed with adjudication of the claim for service connection for the right knee with consideration that his muscle wasting disease is not service-connected. 

The Board finds that, in aggregate, there has been substantial compliance with its remand instructions because additional requests for service records were made, those received were associated with the claims file, and examinations and opinions were ultimately obtained.  See Stegall v. West, 11 Vet. App. 268 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that the medical opinions, in aggregate, are adequate to decide the claim.  Even though multiple additional opinions and clarifications were necessary, the entire history, lay statements, and clinical examinations and imaging studies were considered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 
The Board finds that service connection for a right knee disorder, claimed as residuals of knee trauma in a fall in October 2002, is not warranted.  

Regarding the Veteran's military duty status and specific date of the contended injury during a physical fitness test, statements from the Veteran, his rheumatologist, and three fellow soldiers are inconsistent.  However, the Army Reserve statement of retirement points and the unit physical fitness test records show that the test in question was performed on October 5, 2002 while the Veteran was performing weekend IDT.  The Board places no probative weight on the January 2003 letter from the unit commander reports that the Veteran had undergone knee surgery because there is no reference to this surgery in any follow up clinical report, because imaging studies fail to show residuals of surgery, and because the Veteran denied undergoing any surgery during his RO hearing.  Moreover, he reported that he did not seek any medical treatment for one year after the contended injury.  Although his unit medical officer ordered a permanent limitation on running in a profile dated in June 2003, the Veteran noted in his letter to the President that he continued Reserve service through 2005, even though not qualified for deployment, and the Army Reserve did not find him medically disqualified until December 2009.  Therefore, the Board finds that the Veteran was able to continue Reserve service after the October 2002 test and the contended injury with limitations on strenuous running but not walking at his own pace or performing his military occupation as a member of his unit for several years after the test. 

The record is also inconsistent regarding the circumstances and severity of the injury.  The Veteran and his fellow soldiers are competent to report on their observations of the fall and visible injuries during the October 2002 physical fitness test.  Although the Veteran sincerely believes that he sustained a chronic right knee disorder arising from that fall, the etiology of his current disorder and the impairment from his IBM are complex medical matters.  The Board places less probative weight on the Veteran's report that he fell near the end of a run because the letter from his physician dated the day prior to the test requested that the Veteran be excused from the entire run and permitted to perform the alternative walk because of the weakness and foot drop caused by his muscle disease.  Therefore, prior to the test, the Veteran was aware of the danger of tripping and falling.  Lay statements by the Veteran and his fellow soldiers describe the fall as resulting in knee abrasions and bleeding.  However, the Veteran was able to complete the walk and participated in Reserve IDT later in October 2002.  Although it is possible that that no medical personnel were on site, an injury report should have been prepared by the supervisors of the test which would have established that the injury occurred on IDT and would have authorized the Veteran to seek nearby civilian medical care at Army expense.  During the RO hearing, the Veteran also described the initial injury as "skinned knees" which he had experienced in the past and acknowledged that he did not seek medical care for one year.  

Based on these descriptions and the weight of competent evidence of examination and imaging studies after October 2002, the Board finds that the Veteran did likely fall during a two and one-half mile walk while participating in an IDT physical fitness test.  However, the Board further finds that the Veteran was experiencing weakness and foot drop from his non-service-connected IBM and that any right knee injury was limited to skin abrasions that were self-limiting and resolved without chronic residuals in excess of those imposed by IBM. 

The Board places probative weight on the assessment by a private orthopedic physician in April 2006 that the Veteran had been experiencing worsening knee pain and patellofemoral syndrome for three years (i.e. since 2003) which is consistent with the Veteran's report of not seeking treatment for one year after the fall.  This physician attributed the pain and patella abnormality to the progression of IBM and made no mention of knee trauma.  His X-ray of the knee was normal.  The Board places probative weight on the November 2012, opinion of the cosigned supervisory physician who noted a review of the claims file, acknowledged the lay statements from the Veteran and his fellow soldiers describing the injury as contusion, abrasions, and possibly a sprain and found that they were all self-limiting.  This physician also noted no medical confirmation of joint findings and that the current symptoms of weakness, walking difficulty, and pain were due to muscle atrophy from non-service-connected IBM.  The Board also places probative weight on the opinion of the VA orthopedic physician in April and October 2015 who reviewed the file and noted that the results of the May 2011 examination and subsequent magnetic resonance image did not show a pattern or objective evidence of a traumatic injury and that the observation and diagnosis of patellofemoral syndrome was made in 2006 and was associated by that examiner with muscle weakness from IBM.  This physician also found that the current disability was a progression of his non-service-connected IBM. 

The Board places much less probative weight on the reports of injury drafted by the private rheumatologist in May 2005 and June 2006 and his opinion in the June 2005 letter.   His finding that the Veteran incurred a permanent partial disability from injuries incurred in the October 2002 fall is not consistent with his April 2003 and December 2003 letters in which he diagnosed IBM, a chronic, slowly progressing disease that did not respond to medical treatment.  He recommended permanent restriction from running and the two and one half mile walk and recommended no further federal prison employment because of IBM but made no mention of a traumatic injury or treatment of the right knee.  His findings in 2005 and 2006 were based only on the Veteran's report of a fall.  There are no clinical records from this rheumatologist to show that he examined the Veteran's right knee, reviewed any of the imaging studies, or understood that the initial injury was only skin abrasions and how those abrasions led to a partial permanent disability.   He made no mention of IBM that he had diagnosed several years earlier.  

Therefore, the Board finds that the Veteran's current right knee disorder, variously diagnosed as patellofemoral compression syndrome with moderate joint effusion, degenerative changes at the patellofemoral joint, patella baja configuration, and possible meniscus tear and bursitis, is caused by non-service-connected progressive IBM and is not a residual of knee abrasions and strain sustained on IDT in October 2002 or caused or aggravated by any other aspect of service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


